Baldwin, J.
delivered the opinion of the Court—Cope, J. concurring.
The main and decisive question in this caso is, whether a Tax Collector has the power to contract for the publishing of the delinquent list of tax payers, so as to bind the county for tho payment of the price. It is contended by tho Appellant that he has no such power, but that the Board of Supervisors have the authority to make or authorize such contracts. This question is to be decided by the statutes.
1. By the Bevenue Law, (Wood’s Dig. 619, See. 14,) it is provided that on the Saturday next preceding the third Monday in Hove mb or, the Tax Collector shall have completed a list of all persons and- property then owing any taxes, which list shall be called the delinquent list, and shall be published as hereinafter provided; and after said list is completed and published, the Tax Collector shall collect, in addition to the taxes, and the five per cent, added thereto, fifty cents on each and every lot, piece, or parcel, of land, separately assessed, and also on the assessment of personal property of each delinquent tax payer; twenty-five cents of which shall be paid to the county, in full, for the cost it may incur for printing the list, and the other twenty-five cents shall be retained by the Tax Collector, in full for all ser*222vices in preparing the lists. By the 15th Section it is provided that the Tax Collector shall cause the delinquent list to be published, giving the names, etc.
It thus appears that the county is to pay for the printing, and a fund is provided for the purpose of indemnifying it for the payment of the charge. It also appears that the Tax Collector is charged with this duty of having the printing done. It is true that the Act speaks of the cost incurred by the county; but this does not show, or tend to show, that this cost must be incurred by the order, or any action, of the Supervisors, for there is no reason why the Tax Collector—who is a county officer—may not as well be the agent of the county, to have this printing done, as the Board of Supervisors.
Ho control over this subject seems to be given any where in the Act, to the Board of Supervisors, who are only agents of the county, with special powers; but this specific duty seems to bo intrusted to the Tax Collector; and, being a mere ministerial duty, it is not perceived that he is not as competent to discharge it as a Board. It does not follow that the county would be responsible for every contract which a Tax Collector might make. But for the reasonable exercise of this agency the county is bound. It could scarcely have been contemplated that the Tax Collector should pay the planter, and then receive the money from the county, for the Act provides that the fund for the reimbursement of the county, shall be paid by him into the treasury, which, probably, would not have been considered necessary if it were to be returned to him again as money due him for paying for the printing.
2. Some technical errors are assigned, but we think there is nothing in them.
The question put to the witness was n'ot improperly refused; the mere fact that the Tax Collector had assented to a contract previously made, or .attempted to be made, by the Snperporvisors with another party, is not enough to affect the plaintiffs, if they had no notice of it; and no offer was made to show that they had. The same remark applies to the striking out of a portion of the answer.
3. The Appellant made no objection to the account, because it was not authenticated, and it cannot be urged now for the first time.
*223On the whole case, we think the judgment should he affirmed. Ordered accordingly.